NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  JOHN EDWARD LOFTON, JR., Petitioner.

                          No. 1 CA-CR 15-0131 PRPC
                               FILED 4-25-2017


     Petition for Review from the Superior Court in Maricopa County
                            No. CR 1987-009127
                   The Honorable Bruce R. Cohen, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

John Edward Lofton, Jr., San Luis
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Paul J. McMurdie joined.
                             STATE v. LOFTON
                            Decision of the Court

J O N E S, Judge:

¶1            Petitioner John Edward Lofton, Jr., petitions this Court for
review from the summary dismissal of his untimely and successive notice
of post-conviction relief. Lofton pled guilty to two counts of first-degree
murder committed in 1987 when he was a juvenile. The trial court
sentenced him to consecutive terms of life imprisonment with the
possibility of parole after twenty-five years,1 and this Court affirmed his
convictions and sentences on direct appeal. See generally State v. Lofton, 1
CA-CR 90-737 (Ariz. App. Jan. 8, 1991) (mem. decision).

¶2            Lofton argues he is entitled to be resentenced in light of Miller
v. Alabama, 567 U.S. 460 (2012). In Miller, the U.S. Supreme Court held “that
mandatory life [sentences] without parole for those under the age of 18 at
the time of their crimes violates the Eighth Amendment’s prohibition on
‘cruel and unusual punishments.’” 567 U.S. at 465.

¶3            But Lofton received a sentence of life with the possibility of
parole for each count. Each sentence was the minimum available for a first-
degree murder committed in 1987. That the trial court ordered Lofton to
serve the two sentences consecutively is of no matter. “A defendant has no
constitutional right to concurrent sentences for two separate crimes
involving separate acts.” State v. Jonas, 164 Ariz. 242, 249 (1990) (citing State
v. Wesley, 131 Ariz. 246, 248 (1982), and State v. Young, 106 Ariz. 589, 590
(1971)).

¶4            Accordingly, we grant review and deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA



1      At the time Lofton committed the offenses, the only available
sentences for the first-degree murder of a victim fifteen or more years of age
were death or imprisonment for life with a possibility of release after
twenty-five years; a sentence of “natural” life without the possibility of
release was not available at that time. Ariz. Rev. Stat. § 13-703(A) (1985); see
also 1988 Ariz. Sess. Laws, ch. 155, § 1 (2d Reg. Sess.).


                                         2